Exhibit 10.2 RESTATED EMPLOYMENT AGREEMENT AGREEMENT made as of the 6th day of December, 2007 by and betweenClark A. Marcus, an individual residing in Tampa, Florida (hereinafterreferred to as "Executive") and THE AMACORE GROUP, INC., a Delawarecorporation with offices in Tampa, Florida (hereinafter called the “Company"). W I T N E S S E T H WHEREAS, the Company and Executive wish to modify Executive’s Employment Agreement with the Company; and WHEREAS, the Board of Directors, at its December 6, 2007 meeting, has approved the modifications desired; and WHEREAS, the parties wish to restate the Employment Agreement so that same incorporates the modifications; and NOW, THEREFORE, in consideration of the mutual covenants and agreements herein contained, the parties hereto, intending to be legally bound, hereby agree as follows: 1.Employment Term, Duties and Acceptance (a) Company hereby retains Executive as Company's Chief ExecutiveOfficer ("CEO")for period of six (6) years, commencing on the date hereof (the "Employment Period"), subject to earlier termination as hereinafter provided, to render his services to Company upon the terms and conditions herein contained, in such executive capacity. In such executive capacity, Executive shall report and be responsible only to the Company's Board of Directors.During the Employment Period, Executive shall also serve as general legal counsel to the Company.Executive shall also serve on the Company's Board of Directors as its Chairman for a term equal to the term of this Agreement. (b) Executive hereby accepts the foregoing employment and agrees to render his services to Company on a full-time basis in such a manner as to reflect his best efforts to the end that the Company's operations are properly managed. In furtherance of Executive performing the duties assigned to him under this Agreement, the Company agrees to provide Executive with a support staff reasonably required by Executive so as to enable him to carry out such duties.
